Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 01/04/2022.
	Claims 1, 15, and 22 are amended. 
	Claims 1-7, and 15-22 remain pending. 

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 01/04/2022 pg. 10-11 that Wei does not teach, “setting storage space corresponding to each application entry”. 
Response to Argument 1, the examiner respectfully disagrees. Wei teaches in para. [0063], the client application 20 can instantiate one or more "Instance" classes, which can include one more data structure used to manage different instances 45 of the client application. Thus the limitation of, “setting storage space corresponding to each application entry”, is equivalent to how one or more data structures are used to store each different instance corresponding to the different types of accounts used for an application.

Argument 2, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 01/04/2022 pg. 11-12 that Wei does not teach, “wherein the storage space stores at least interactive data generated after an account corresponding to the application entry is launched, and the storage space corresponding to different accounts is different”. 
Response to Argument 2, applicant’s arguments have been fully considered however in light of the amendments, a new combination of prior art (U.S. Patent Application Publication NO. 20190310882 “Wei” in light of U.S. Patent Application Publication NO. 20150288522 “McCoy”) is applied to update rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 15-17, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20190310882 “Wei” and further in light of U.S. Patent Application Publication NO. 20150288522 “McCoy”. 
Claim 1:
Wei teaches a computer-implemented application processing method applied to a terminal, comprising: 
displaying a target application (i.e. para. [0045], the administrator can specify one or more client applications 20 to be installed on the client device 10) installed in the terminal after launching a desktop application (i.e. para. [0050], The operating system 15 can include an application launcher 200 in some examples that permit an end user to select one or more client applications 20a . . . 20n for execution);	 acquiring a plurality of accounts added by a user (i.e. para. [0045], Based on the settings specified by the administrator, the management service 115 can generate a device profile 125 that is published for one or more client devices 10) for the target application (i.e. para. [0053], FIG. 5B, the end user can choose to log-in to an enterprise social networking account ("@AlphaCo") or a personal social networking account ("@JohnDoe"));	 creating an application entry corresponding to each of the accounts, wherein the application entry is configured to access the target application (i.e. para. [0053], FIG. 5B, a client application 20c is shown being configured to show a user interface 169 that permits a selection of different instances 45 of the client application 20c… the end user can choose to log-in to an enterprise social networking account ("@AlphaCo") or a personal social networking account ("@JohnDoe")); and
i.e. Para. [0063], the client application 20 can instantiate one or more "Instance" classes, which can include one more data structures used to manage different instances 45 of the client application 20), (i.e. para. [0063], “The Instance class can include, for example, a unique identifier for an instance 45”, wherein different storage space corresponding to different accounts is equivalent to how one or more data structures have a unique instance identifier, thus the one or more instanced user interfaces are stored in different data structures with a corresponding unique identifier).  
	While Wei teaches setting storage space corresponding to each application entry, wherein the storage space corresponding to different accounts is different, Wei may not explicitly teach wherein the storage space stores at least interactive data generated after an account corresponding to the application entry is launched.
	However, McCoy also teaches 
setting storage space corresponding to each application entry (i.e. para. [0020], Fig. 13, “each single identity may be associated with multiple “accounts” or “personas.” An account may be a personal record including at least one identifier and data that is associated with a particular web application or website”).
	McCoy further teaches
wherein the storage space stores at least interactive data generated after an account corresponding to the application entry is launched (i.e. para. [0029], “FIG. 2, upon receiving a selection of the graphical user interface element from a first user, the system may match the first user with a single identity that is stored by the browser and associated with the first user (204) … The system may use the single identity to obtain a token from a web application installed on a local computing device executing the browser…the browser application 110 stores the token 130” wherein interactive data generated after an account corresponding to the application entry is launched is equivalent to how a token from a browser is saved after a user has selected their identity. Para. [0045] further describes how “user-specific identity information can be permanently stored in a memory device of an online server”, thus each user’s identifier stored in the memory of the server is capable of further storing browser tokens generated after a user has selected their identity). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the storage space stores at least interactive data generated after an account corresponding to the application entry is launched, to Wei’s application interfaces, with wherein the storage space stores at least interactive data generated after an account corresponding to the application entry is launched, as taught by McCoy. One would have been motivated to combine McCoy with Wei and would have had a reasonable expectation of success as the combination helps users keep track changes initiated while in their respective account sessions. 

Claim 2:
Wei and McCoy teach the computer-implemented method according to claim 1.

wherein, before displaying the target application installed in the terminal after launching the desktop application (i.e. para. [0021], “an end user of the client device 10 can interact with the operating system 15 to select client applications 20a . . . 20n (collectively "client applications 20") to run on the client device 10”, wherein Fig. 4A shows the operating system 15 displaying an application launcher before displaying a launched target application in Fig. 4B), the computer-implemented method further comprises: 
creating an application list in the desktop application (i.e. para. [0045], the agent application on a client device 10 can identify the device profile 125 as being applicable to the client device 10 and, as a result, will configure the client device 10 in accordance with the settings set forth in the device profile 125);	acquiring at least one application installed in the terminal (i.e. para. [0033], an application store, such as Google.RTM. Play, can utilize the manifest file 60 to present information pertaining to the client application 20 for download); and	adding the at least one application to the application list, wherein the at least one application comprises the target application (i.e. para. [0045], the administrator can specify one or more client applications 20 to be installed on the client device 10).  

Claim 3:
Wei and McCoy teach the computer-implemented method according to claim 2.

monitoring an account addition operation performed by the user on the target application in the application list (i.e. para. [0053], Fig. 5B, the end user can add one or more accounts which, in turn, can permit execution of additional instances 45 of the client application 20);	 and acquiring the plurality of accounts input by the user according to the account addition operation (i.e. para. [0053], Fig. 5B, it is noted that, “a client application 20c is shown being configured to show a user interface 169 that permits a selection of different instances 45 of the client application 20c”, wherein in a case where a new account is added it will be displayed in Fig. 5B).  

Claim 15:
Wei teaches an electronic device, comprising:	 at least one hardware processor (i.e. Wei, para. [0048], The client device 10 can include a processor-based system);	 a memory storing executable instructions thereon that, when executed by the at least one hardware processor, direct the at least one hardware processor to perform a method (i.e. para. [0019], the examples described herein are directed to using processes, … such as access to a hardware processor and use of random access memory (RAM) and other memory).
Claim 11 is the electronic device claim having similar limitations as claim 1 and is rejected for similar reasons.

Claim 16:
Claim 16 is the electronic device claim having similar limitations as claim 2 and is rejected for similar reasons.

Claim 17:
Claim 17 is the electronic device claim having similar limitations as claim 3 and is rejected for similar reasons.

Claim 22:
Claim 22 is the non-transitory computer-readable storage medium claim having similar limitations as claim 1 and is rejected for similar reasons.

Claim 4-5, 7, 18-19, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20190310882 “Wei” and further in light of U.S. Patent Application Publication NO. 20150288522 “McCoy”, and further in light of U.S. Patent Application Publication NO. 20140365971 “Laadan”, as previously rejected in Non-Final Rejection filed 10/05/2021.
Claim 4:
Wei and McCoy teach the computer-implemented method according to claim 2.
(i.e. para. [0053], Fig. 5B, the end user can add one or more accounts which, in turn, can permit execution of additional instances 45 of the client application 20), Wei and McCoy may not explicitly teach the computer-implemented method further comprises: 
creating a shortcut login icon corresponding to each application entry, and an icon name corresponding to each shortcut login icon;	 and adding each shortcut login icon and icon name to the application list.  
However, Laadan teaches
after creating the application entry corresponding to each of the accounts (i.e. para. [0133], Fig. 14, it is noted that, “other personas, may be created”, wherein the display of an icon 1408a with visual cue 1411a, is the result of other personas being created),
creating a shortcut login icon (i.e. para. [0133], Fig. 14, Persona application references 1408, which are similar to shortcuts on a personal computer (PC) and which reference applications from other personas, may be created.) corresponding to each application entry (i.e. para. [0136], it is noted that while creating shortcuts, “the menu 1509 is equipped with an association toolbar 1511 which may be toggled among any number of personas (e.g., among a personal persona, a business persona, and so on”, such that a user may create any number of shortcuts for all available personas), and an icon name corresponding to each shortcut login icon (i.e. para. [0133], Fig. 14, “Visual cues 1411a on the application references 1408, such as application reference 1408a, may be utilized to portray the application, its reference type, and the referenced persona”, wherein the icon name is equivalent to the application reference in conjunction with the persona indicia);	 and adding each shortcut login icon and icon name to the application list (i.e. para. [0126], Fig. 10, icons 1009 corresponding to a user's email application include an indicia, for example, in the form of a sub-icon of a house 1011a or briefcase 1011b) which indicates whether the corresponding application relates to the user's business use persona 1009b or personal use persona 1009a).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add creating a shortcut login icon corresponding to each application entry, and an icon name corresponding to each shortcut login icon; and adding each shortcut login icon and icon name to the application list, to Wei-McCoy’s application interfaces, with creating a shortcut login icon corresponding to each application entry, and an icon name corresponding to each shortcut login icon; and adding each shortcut login icon and icon name to the application list as taught by Laadan. One would have been motivated to combine Laadan with Wei-McCoy, and would have had a reasonable expectation of success, as it is desirable for the user of such a device to adopt various roles or "personas" while using the device. For example, the user may be utilizing the device for both personal and business use and, thus, has the need to switch between these personas (Laadan, para. [0003]).

Claim 5:

Laadan further teaches wherein after adding each shortcut login icon and icon name to the application list (i.e. para. [0136], it is noted that while creating shortcuts, “the menu 1509 is equipped with an association toolbar 1511 which may be toggled among any number of personas (e.g., among a personal persona, a business persona, and so on”, such that a user may create any number of shortcuts for all available personas). 
Wei further teaches
receiving a login operation associated with a first shortcut login icon selected from a plurality of shortcut login icons performed by the user, wherein the first shortcut login icon is one of the plurality of shortcut login icons (i.e. [0053], FIG. 5B, the end user can choose to log-in to an enterprise social networking account ("@AlphaCo") or a personal social networking account ("@JohnDoe"));	 and launching the target application according to the login operation, and logging in an account corresponding to the first shortcut login icon in the target application (i.e. para. [0053], the end user selects icon 203a, the client application 20c may spawn (or use an existing) sub-process 50 for execution of a first instance 45 of the client application 20c).  

Claim 7:
Wei, McCoy, and Laadan teach the computer-implemented method according to claim 4.

wherein creating the shortcut login icon corresponding to each application entry, and an icon name corresponding to each shortcut login icon comprises: 
receiving a third shortcut login icon and a target icon name set by the user for the application entry sequentially, for each application entry (i.e. it is noted that Laadan teaches in para. [0155], that “a designation such as "first," "second," and so forth does not generally limit the quantity or order of those elements”, such that an email application 1009 in Fig. 10, may not only have a first and second icon for personal and work personas, but also a global personal icon. Wherein the idea of a third global persona is taught in Fig. 12 icon 1207);	 and creating the third shortcut login icon corresponding to the application entry (i.e. para. [0133], Fig. 14, “Persona application references 1408, which are similar to shortcuts on a personal computer (PC) and which reference applications from other personas, may be created”, wherein it is noted that a user is not limited to merely creating two persons per application), and the target icon name corresponding to the third shortcut login icon (i.e. para. [0134], “the visual cue may be an indicia, such as a home indicia 1411a which indicates that the application reference corresponds to a personal persona”, wherein a third icon name and shortcut icon is equivalent to a third application reference icon in conjunction with its’ respective persona indicia).  

Claim 18:


Claim 19:
Claim 19 is the electronic device claim having similar limitations as claim 5 and is rejected for similar reasons.

Claim 21:
Claim 21 is the non-transitory computer-readable storage medium claim having similar limitations as claim 7 and is rejected for similar reasons.

Claims 6 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20190310882 “Wei”, further in light of U.S. Patent Application Publication NO. 20150288522 “McCoy”,  and further in light of U.S. Patent Application Publication NO. 20140365971 “Laadan”, as applied to claims 1-7, 5, 11, and 18 above, and further in view of U.S. Patent Application Publication NO. 20160139907 “Kumano”, as previously rejected in Non-Final Rejection filed 10/05/2021.
Claim 6:
Wei, McCoy, and Laadan teach the computer-implemented method according to claim 4.
i.e. para. [0136], it is noted that while creating shortcuts, “the menu 1509 is equipped with an association toolbar 1511 which may be toggled among any number of personas (e.g., among a personal persona, a business persona, and so on”, such that a user may create any number of shortcuts for all available personas). 
While Laadan teaches a second shortcut icon (i.e. para. [0126], Fig. 10, icons 1009 corresponding to a user's email application include an indicia, for example, in the form of a sub-icon of a house 1011a or briefcase 1011b), Wei and Laadan do not explicitly teach 
deleting a second shortcut login icon in the application list when receiving a deletion operation performed by the user on the second shortcut login icon, wherein the second shortcut login icon is one of a plurality of shortcut login icons;	 and deleting a second application entry corresponding to the second shortcut login icon, and clearing pre-saved storage data corresponding to the second application entry, wherein the second application entry is one of a plurality of application entries.  
	However, Kumano teaches 
deleting a second shortcut (i.e. para. [0062], Fig. 4B, “performing a tap operation on deletion icon 106a, the application associated with start-up icon 106 can be deleted”, wherein it is noted that Application B is among a plurality of applications A-H);(i.e. para. [0085], When a tap operation has been performed on deletion icon 301a (YES in S110), deletion control unit 31 can delete a deletion target application), and clearing pre-saved storage data corresponding to the second application entry, wherein the second application entry is one of a plurality of application entries (i.e. para. [0085], deletion control unit 31 can delete a program, a configuration file and the like of the deletion candidate application from memory unit 12 to delete information on the deletion candidate application from application information table 12a.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add deleting a second shortcut login icon in the application list when receiving a deletion operation performed by the user on the second shortcut login icon, wherein the second shortcut login icon is one of a plurality of shortcut login icons; and deleting a second application entry corresponding to the second shortcut login icon, and clearing pre-saved storage data corresponding to the second application entry, wherein the second application entry is one of a plurality of application entries, to Wei-McCoy-Laadan’s login shortcuts, with deleting a second shortcut icon in the application list when receiving a deletion operation performed by the user on the second shortcut icon, wherein the second shortcut icon is one of a plurality of shortcut icons; and deleting a second application entry corresponding to the second shortcut login icon, and clearing pre-saved storage data corresponding to the second application entry, wherein the second application entry is one of a plurality of application entries taught by Kumano. One would have been motivated to combine Kumano with 

Claim 20:
Claim 20 is the electronic device claim having similar limitations as claim 6 and is rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication NO. 2016/0381547 teaches in Fig. 3 that four separate profiles are stored in a central data controller and used to access a plurality of applications.
U.S. Patent No. 9,590,967 teaches in Fig. 3 that after a user authentication has been verified, any changes to the user profile or application personal data can be stored back to the appropriate secure storage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.T./           Examiner, Art Unit 2171                                                                                                                                                                                             
/MATTHEW ELL/           Supervisory Primary Examiner, Art Unit 2171